DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following enumerated reasons apply:
What is meant by with a naturalness range of 96-99.5%? which component or components are meeting this range? What is meant by naturalness? Claim is ambiguous.
The expression “even semi-permanent dyes” is not a correct way of expressing in Markush group format. Claim 7 would reads better by replacing “ and even” with “ or”.
Claim 9 lacks clarity because the claim does not recite “ application of the composition to hair”. The following is suggested to overcome the above rejection. A hair coloring composition … application of composition as claimed in claim 1 to hair … with water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4  and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0079901 (‘901) and US 2018/0125767 (‘767) .
US ‘901 teaches hair coloring compositions and method (claimed hair coloring composition) and at ¶ [ 0257] teaches adding direct dye ( claim 1) and at the same paragraph 
The difference between US ‘901 and instant application is  US 901 does not teach claimed estolide ester derived from ricinoleic acid.
US ‘767 teaches estolide esters  derived from ricinoleic acid  for hair treatment  and at ¶ [0001] teaches these esters in shampoos and conditioning compositions and these esters are natural and the compositions have longer shelf life (¶ [0010]. Example 6b teaches estolide ester derived from ricinoleic acid  and lauryl myristyl alcohol ( claim 2) and at ¶ [ 0091] teaches the amount which is 0.5-20% and the claimed amount 0.5-5% and 0.5-1% overlaps with the amount taught by US ‘767.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  color the hair by having direct dye taught by US ‘901 and add the estolide esters  derived from ricinoleic acid taught by US ‘767 with the reasonable expectation of success that the  hair coloring compositions have longer shelf life which is beneficial to the consumer. This is a prima facie case of obviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0079901 (‘901) and US 2018/0125767 (‘767) as applied to claims 1-4  and 8-9 above, and further in view of 2005/0039269 (‘269).
	US ‘901 does not teach hair coloring compositions in the form of shampoo and conditioners and does not teach pH range.

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to color the hair by having direct dye taught by US ‘901 and add the estolide esters  derived from ricinoleic acid taught by US ‘767 and formulate the compositions as shampoos or conditioners claimed by US ‘269 in analogous hair coloring compositions and maintain the pH level also taught by US ‘269 with the reasonable expectation of success that the  hair coloring compositions have longer shelf life in view of estolide esters  derived from ricinoleic acid which is beneficial to the consumer. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619